Citation Nr: 1224418	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-24 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for retinopathy, to include as secondary to service connected disability. 

2.  Entitlement to service connection for cerebral vascular accident, to include as secondary to service-connected disability. 

3.  Entitlement to an increased initial evaluation for post-traumatic stress disorder, (PTSD) in excess of 50 percent from September 14, 2004 to February 27, 2006, and to an initial evaluation in excess of 70 percent from May 1, 2006 to August 31, 2009, and from November 1, 2009 to April 23, 2010, to include entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to April 23, 2010. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's spouse, and JY, a clinical provider


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1969 to October 1970.  This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board Remanded the appeal in October 2010.

In April 2010, the Veteran, together with other witnesses, appeared at a Travel Board hearing before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  In addition, the Veteran testified before a personal hearing at the RO.  

After the Board issued an October 2010 Remand, the Veteran was awarded service connection for hypertension and for coronary artery disease, status post myocardial infarction.  The record before the Board does not reflect that the Veteran has disagreed with any aspect of the October 2011 decision which granted service connection for coronary artery disease, status post myocardial infarction, and for hypertension, and no issue regarding those disabilities is before the Board at this time.  

The claim for an initial evaluation in excess of 70 percent from May 1, 2006 to August 31, 2009, and from November 1, 2009 to April 23, 2010, to include entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to April 23, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran does not currently manifest retinopathy.

2.  The medical evidence establishes that the Veteran does not currently manifest disability due to cerebral vascular accident.

3.  From September 14, 2004 to February 27, 2006, the Veteran worked full-time, with accommodations, because exaggerated startle reflex and intrusive flashbacks, including "seeing" Vietnamese soldiers in his rear-view mirror, made his work as a driver at an airport unsafe; despite initial improvement with treatment, somatic symptoms increased until he required emergency hospitalization in February 2006.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for retinopathy are not met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

2.  The criteria for service connection for disability due to cerebral vascular accident are not met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 
 
3.  The criteria for an increased initial evaluation from 50 percent to 70 percent for PTSD prior to February 27, 2006 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board will discuss VA's statutory duty to assist a claimant in the development of the issues of entitlement to service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this appeal, the Veteran, in part, is challenging an initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before the claim for service connection was granted was legally sufficient, VA's duty to notify in this case as to the PTSD claim has been satisfied.  

As to the claims for service connection on appeal, in September 2004, VA received the Veteran's claim.  Following the receipt of that application, VA notified the Veteran in October 2004 of the information and evidence necessary to substantiate and complete the claims for service connection addressed in this decision, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection.  Later that same month, in October 2004, the RO provided an even more specific letter advising the Veteran of the criteria for service connection.  

In June 2005, an updated letter was issued to the Veteran.  In March 2006, a letter was issued to advise the Veteran of the criteria governing assignment of ratings for service-connected disabilities and for assigning effective dates, if service connection is granted.  Additional notices were issued in November 2010 and in August 2011.  These communications provided all required elements of notice.  

Neither the timing nor the content of notice to the Veteran has affected the essential fairness of the adjudication.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of VCAA notice and providing that the claimant has the burden of showing prejudice from a notice error).  

In particular, the Board notes that the Veteran testified about the elements of the claims addressed in this decision, and the Veteran's testimony makes it clear that the Veteran understands that he must submit evidence that he has the claimed disorder in order to substantiate the claim for service connection for that disorder.  Transcript of April 2010 Travel Board Hearing at 14-18.  This discussion also satisfied any duty of the hearing examiner to suggest what additional evidence must be provided.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records and obtained lengthy VA clinical records.  In addition, VA obtained records from the Social Security Administration (SSA).  In addition, the Veteran was afforded VA examinations in April 2005 and May 2005 and in December 2010.  

The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Claims for Service Connection

Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, is also compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, the Board notes that service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition); or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background

1.  Entitlement to service connection for retinopathy

VA outpatient treatment records reflect that the Veteran is known to have diabetes mellitus, and that service connection has been granted for that disability.  The Veteran has been treated for cataracts and other eye disorders.  The VA treatment records reflect that the Veteran is routinely examined to detect eye disorders.  The examiner who conducted VA examination in April 2005 noted that the Veteran had diabetes mellitus without diabetic retinopathy.  

At his April 2010 Travel Board hearing, the Veteran testified that he had cataracts and other eye disorders as a result of complications of diabetes mellitus.  Based on the Veteran's testimony that he was experiencing additional complications of diabetes, the Veteran was afforded VA examination in December 2010.  The examiner concluded that no retinopathy was present.  

The Board further notes that VA inpatient and outpatient treatment records through October 2011 disclose that no VA provider has assigned a diagnosis of retinopathy.  

As noted above, service connection cannot be granted evidence of a current disability.  See Brammer, 3 Vet. App. at 225.  The Veteran's lay testimony that he believes he may have retinopathy is not competent to establish that retinopathy is present, since retinopathy is not a disorder that is ready observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features).  

The preponderance of the evidence is against the claim for service connection for retinopathy at this time.  The Board notes that the denial of the claim at this time does not prejudice the Veteran, should retinopathy be medically diagnosed after this decision.  The Veteran may resubmit the claim at any time.  However, since no medical diagnosis of retinopathy has been assigned at this time, the criteria for service connection are not met, and the claim must be denied.  

2.  Entitlement to service connection for cerebral vascular accident residuals 

On VA examination conducted in May 2005, the Veteran reported a history of having had a CVA in 1994 or 1995.  The summary of VA hospitalization in September 1995 reflects that the Veteran was admitted for "stroke workup."  The examiner noted that a September 1995 cranial MRI showed "a few nonspecific ischemic changes but no evidence of cerebrovascular accident."  The examiner concluded that, if the Veteran had a CVA in 1994 or 1995, there were no remaining residuals of that event.  

At his April 2010 Travel Board hearing, the Veteran testified that he had experienced a stroke.  Based on the Veteran's testimony that he was experiencing residuals of the stroke, the Veteran was afforded VA examination in December 2010.  The examiner concluded that no residuals of a "stroke" or cerebrovascular accident were present.  

The Board further notes that VA inpatient and outpatient treatment records through October 2011 disclose that no VA provider has assigned a diagnosis of stoke, cerebrovascular accident, or residual of a stroke, since the 2010 VA examination.  

As noted above, service connection cannot be granted evidence of a current disability.  See Brammer, 3 Vet. App. at 225.  The Veteran's lay testimony that he believes he may have residuals of a stroke is not competent medical evidence to establish that such residuals are present, since a determination as to whether a particular symptoms is related to a stroke or cerebrovascular accident is not a fact that is ready observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features).  

The preponderance of the evidence is against the claim for service connection for residuals of a stroke at this time.  The Board notes that the denial of the claim at this time does not prejudice the Veteran, should he incur a stroke with residual disability after this decision is issued.  The Veteran may resubmit the claim at any time.  However, since no medical diagnosis of residuals of a stroke has been assigned at this time, the criteria for service connection are not met, and the claim must be denied.  

Claim for increased disability evaluation

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  

A rating that is assigned with a grant of service connection, such as the case in this appeal, must take into account all evidence of the nature and severity of the disability from the effective date of service connection.  Thus, the rating might be a "staged" rating, that is, one comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a higher initial evaluation for the disability at issue requires consideration of staged ratings.

3.  Entitlement to an initial evaluation for PTSD in excess of 50 percent prior to February 27, 2006

Criteria for evaluating PTSD
PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 30 percent rating is warranted where the evidence discloses occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Court has noted that Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts

In September 2004, the Veteran reported that he was seeking evaluation and treatment for PTSD symptoms which had grown worse since the events of September 11, 2001.  He reported that forgetfulness sometimes interfered with his job.  He was cooperative, but his speech was slow, and he stuttered at times.  He was very depressed and was tearful at times.  He reported that the stuttering began in service after he was in combat.  He had been abstinent from alcohol for about a year.  He reported that he sometimes had panic attacks.  He reported flashbacks, which included seeing visions of Vietnamese soldiers or combat experiences.  A GAF score of 40 was assigned.  

Vet Center records dated in November 2004 reflect that he reported that the events of September 11, 2001, exacerbated his PTSD symptoms and he had struggled since that time.  He reported an exaggerated startle response, especially to loud noises.  The Veteran reported that he would sometimes see Vietnamese soldiers in his rear-view mirror at work while he was driving.  The provider stated that the PTSD symptoms "significantly" interfered with the Veteran's work, ability to enjoy family life, and ability to use free time productively.  The Vet Center provider assigned a GAF score of 45.

A November 2004 VA evaluation noted that the Veteran demonstrated psychomotor retardation.  

In December 2004, increased stuttering was noted, and the Veteran reported that people made fun of him because of his hyper-startle reactions.  A GAF score of 55 was assigned.  A general medical provider noted that the Veteran had occasional anxiety attacks.  

During the period from February 2005 through April 2005, the Veteran reported inability to concentrate at work.  The provider who treated the Veteran in April 2005 noted that the Veteran manifested profuse sweating.  In July 2005, the Veteran reported an increase in "visions."  His spouse reported that the Veteran had increased irritability.  In October 2005, the Veteran and his spouse both reported that he was "better."  

On VA examination conducted in November 2005, a GAF score of 60 was assigned.  At that time, the Veteran continued to work at the job at O'Hare Airport that he had performed for the previous 6 years.  He reported that he had maintained sobriety for the past year.  He reported nightmares one per week on average.  The Veteran also reported that he had experienced "visions" of Vietnamese people while driving, and this had caused him to have car accidents.  He demonstrated "good" memory for recent and remote events.  He had lost only a few hours from work due to PTSD symptoms.  

In late February 2006, the Veteran was noted to be "clammy and stuttering" at work.  His foreman told him to go to the emergency department, as the Veteran reported chest pain.  The Veteran was admitted for follow-up of cardiac symptoms.  The Veteran's symptoms were found to be somatic manifestations of PTSD.  He was discharged from psychiatric care in April 2006.  A temporary total rating assigned during the period of hospitalization ended as of May 1, 2006.

Analysis

The medications prescribed and GAF scores assigned from September 2004 through February 2006 demonstrate that the providers considered the Veteran's reports of his PTSD symptoms credible.  The record also establishes that some symptoms, such as stuttering, psychomotor retardation, and profuse sweating, were objectively observable and assessment of those symptoms did not depend on the Veteran's report of symptoms.  

The GAF scores initially assigned when the Veteran sought treatment for PTSD were 40 and 45, a score sued to describe severe symptoms.  The symptoms described and GAF scores assigned in 2004 are consistent with a 70 percent rating.  However, the Veteran reported, in February 2005 through at least October 2005, that some of his symptoms were less severe.  Examiners assigned GAF scores of 55 and 60, consistent with moderate symptoms and a 50 percent rating.  However, the events which transpired in February 2006 demonstrate that the Veteran's improvement in symptoms was temporary and that the Veteran's PTSD was severe and that the observable symptoms required hospitalization.  

The Board finds that the Veteran's symptoms and impairments due to PTSD, considered as a whole during this initial evaluation period, approximate the criteria for an initial 70 percent evaluation, prior to his February 27, 2006, hospitalization, although the Veteran did not meet all criteria for a 70 percent evaluation, and, for a period of at least 6 months, probably met the criteria only for a 50 percent evaluation.  The Board finds that it is more favorable to the Veteran to evaluate the entire initial period, from September 2004 through February 27, 2006, as one period for which a 70 percent evaluation preponderates.  

However, it is clear that the Veteran did not meet the criteria for a total schedular evaluation.  In particular, the Veteran did work full-time, although he had limitations which were accommodated to some degree in his workplace.  The Veteran remained married, and continued to care for himself and manage his diabetes without episodes of medical impairment due to diabetes.  The criteria for a total schedular evaluation were not met prior to February 27, 2006, when the Veteran had an acute exacerbation of his symptoms and was hospitalized.  

The Board has considered whether referral for extraschedular consideration is warranted for this period.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology during this period.  Id. at 115.  In particular, the Veteran reported that he had intrusive thought of combat, but he remained able to present a normal appearance and engage in normal verbal communications.  Thus, the Board finds that the Veteran's intrusive thoughts of combat and visual hallucinations are encompassed within the 70 percent evaluation, which includes such symptoms as intermittent periods of illogical speech and frequent panic attacks.  Although the Veteran tended to isolate himself, this symptom is encompassed within the 70 percent rating.  The Board finds no symptoms of the Veteran's impairment during this period which is not encompassed within the schedular criteria.  Since the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not required.  Id.


ORDER

The appeal for service connection for retinopathy, to include as secondary to service connected disability, is denied. 

The appeal for service connection for cerebral vascular accident, to include as secondary to service-connected disability, is denied. 

An increased initial evaluation from 50 percent to 70 percent for PTSD from September 14, 2004 to February 27, 2006, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.


REMAND

The Veteran has been granted a total schedular evaluation for PTSD from April 23, 2010, on the basis that April 23, 2010, was the last day the Veteran worked.  However, evidence received from the Social Security Administration (SSA) appears to show that SSA determined that the Veteran last worked in late August 2009, and that disability benefits were awarded from that date.  Other evidence in file suggests that the Veteran may not have been allowed to access his work site beginning in June 2009.  VA treatment records dated in April 2009 and June 2009 suggests that, although his retirement was not effective until April 2010, the Veteran did not actually perform work duties after April 2009.  

The conflicts in the evidence as to what date the Veteran last actually performed employment duties should be resolved.  If the evidence reflects that the Veteran ceased to engage in substantial gainful employment prior to the last official day of employment for retirement purposes, evidence should be obtained as to whether the Veteran received compensation for annual leave or sick leave prior to his last official date of employment, or was on leave without pay, or other duty status, following the last day he performed employment duties.  

The Veteran was advised that the award of a total schedular rating for PTSD from April 23, 2010, was a full grant of the benefit sought, because that was the last day the Veteran worked.  However, if the date noted in the SSA award was the date the Veteran actually last performed employment duties, the Veteran may be entitled to an award of TDIU, or a higher rating for PTSD, prior to April 23, 2010.  The Board observes that TDIU constitutes a lesser benefit than a total schedular rating and, thus, the issue of entitlement to TDIU is effectively moot for any period when a total schedular (100 percent) rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999); 38 U.S.C.A. § 1114; 38 C.F.R. §§3.350, 3.341, 4.16(a) (2011). 

After development of the evidence as to the date the Veteran last performed employment duties and the date that the Veteran was last employed, then the claims remaining on appeal should be readjudicated.  If further development is necessary, such development should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide an official record showing the date of disability as determined by SSA, or ask the Veteran to provide authorization for confirmation of this date from SSA directly.

2.  Request the Veteran to identify his last employer and the location of the employer.  If the Veteran was last employed at Chicago O'Hare International Airport, ask the Veteran to specify whether he worked directly for the airport, or for an airline, or for a vendor.  Then, request that the Veteran's last employer verify the dates of the Veteran's employment.  Ask the employer to provide the last date the Veteran actually performed employment duties, if different than the last day of employment.  If the employer is unable to provide this information, the Veteran's personnel file should be requested, with the Veteran's authorization.  

3.  Afford the Veteran an opportunity to identify any alternative records, such as statements of supervisors, former fellow employees, other lay individuals, personnel records, or other records which might substantiate his claim. 

4.  The Veteran should be afforded the opportunity to authorize release of Vet Center records other than January 2009 and July 2009 medical statements of record.  

The Veteran should be afforded the opportunity to identify and submit or authorize release of any other non-VA treatment rendered from May 1, 2006 to April 23, 2010.

5.  Then, the Veteran should be afforded VA examinations as necessary to determine whether the Veteran was entitled to a total schedular evaluation for PTSD prior to April 23, 2010, or as necessary to determine the effect of his service-connected disabilities on his employability prior to April 23, 2010, if there is any period of time prior to that date when the Veteran was not working.  

6.  Then the claims on appeal should be readjudicated.  If any claim is not granted to the Veteran's satisfaction, send him and his representative Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


